Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

4. Claims 1 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia WO2017194822AI in view of Nokia WO2011094926A1

For claims 1 -2 and 7-8, Nokia WO 2017194922 teaches a method comprising transmitting, by a user equipment, UE, a first set of transport blocks, the transmitting of the first set of transport blocks includes adding a gap of a predetermined period of time after each sub-frame, SF; by the UE, a second set of transport blocks ;causing transmission of a first uplink transmission from a first user device, the first uplink transmission having a transmission time interval comprising a plurality of subframes, receiving information from a base station, the information comprising an indication to pause transmission of the first uplink transmission for N subframes, a first set of transport blocks on a physical uplink shared channel (PUSCH), the transmitting of the first set of transport blocks on the PUSCH includes adding  one or more gaps of a predetermined period of time after each sub-frame, pausing transmission of the first uplink transmission for N subframes and causing, after N subframes, continued transmission of the first uplink transmission. As explained in reference to Figure 4, a MBB UE is scheduled with a first UL TTI transmission over multiple subframes by sending a scheduling grant. The first uplink transmission TTI 420 is started at a time 420a. During the time of the ongoing UL transmission from the MBB UE, the eNB transmits a pause-resume message to the MBB UE, putting the UL transmission on 

Nokia WO2017194822AI discloses all the subject matter of the claim invention with the exception of explicitly teach a grant for multiple transport blocks involving a summation of the first set of transport blocks and the second set in a communications network. Nokia WO 2011094926 A1 from the same or similar fields of endeavor teaches scheduling at a wireless network node one or more resources for an uplink backhaul link of a relay node; and applying a mapping scheme to map at least one buffer content to at least one transport block, wherein the mapping scheme comprises at least one of: determining a transport block index indicator to identify a mapping between the buffer content and the transport block; inserting the transport block index indicator into a resource grant; and transmitting the resource grant to the relay node on a downlink control channel. In claim 6 teaches that the resource grant is used to schedule multiple transport blocks. As such, the feature of a grant for multiple transport blocks involving a summation in claim 1 and claim 7. Thus it would have been obvious to the person of ordinary skill in the art before effective filling date of the invention to use teach a grant for multiple transport blocks involving a summation of the first set of transport blocks and the second set as taught by Nokia WO2011094926 in the communication of Nokia WO 2017194822 for the purpose granting the multiple transport blocks.

.


5.    Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
In the remarks of 7/30/2021, applicant traverses the rejection of the claims under 35 USC 103(a1). The traversal is based on the ground that Applicant strongly asserts that Nokia... W02017194822 does not teach, suggest or even hint at the feature of "the transmitting of the first set of transport blocks includes adding a gap of a predetermined period of time after each sub-frame, SF" as is explicitly defined in claims 1 and 7, submitted herewith. This arguments are not found to be persuasive. Applicant’s attention is directed paragraph 0111; page 17, lines 19-30 of WO 2017194822 wherein it teaches the uplink transmission from the MBB UE to the eNB is paused when the eNB transmits (at step 430a) a pause-resume message to the MBB UE. Put another way, it is the "pause-resume message" that prompts the uplink transmission between the MBB UE to allow other (uplink) transmission. Afterwards, all the remainder of the transmission is performed.

6.   Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


7.   .Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service 


/DANG T TON/
Primary Examiner, Art Unit 2476
/D.T.T/